DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim submission filed on May 17, 2022 and subsequent Request for Continued Examination filed June 13, 2022 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “said capsule being round in cross section to said axial axis” in lines 2-3.  It is unclear what a round capsule to the axial axis means.
Claim 1 recites the limitation “a rigid material” in line 16.  The term “rigid” is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation “a circumferential alignment” in lines 5-6.  It is unclear what is meant by “a circumferential alignment.”
Claim 11 recites the limitation “whereby at a closest point between said two recesses are formed two surfaces that are oblique relative to said axial axis and are oriented along a preferential rupture extension that presents said weakened thickness and that develops in an oblique manner relative to said axial axis” in lines 5-8.
Clarification is required.
Claims 2-6, 8-10, and 12-14 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2005/0084569.
Regarding Claim 1, Hu et al. discloses a capsule capable of preparing an edible product on a brewing device (‘569, Paragraph [0068]).  The capsule necessarily has an axial axis defining an axial direction.  The capsule is round in cross section (cup shaped) (‘569, Paragraph [0038]).  The capsule comprises a first construction element having a container form with a side wall and a closed bottom and an open top with an interior collection volume for holding a single portion of an edible substance (coffee) (‘569, Paragraph [0065]) and a second construction element (lid 121) having a lid form that is structure to sealingly cover the open top (‘569, Paragraph [0113]) and confining the interior collection volume of the first construction element providing an entry flow passageway to the interior collection volume of the first construction element.  The second construction element (lid 121) comprises an entry wall part having a disk shape with an exterior upstream surface, and exterior downstream surface, and a prevailing wall thickness between two planes that are on a respective one of the exterior upstream and exterior downstream surfaces and are transverse to the axial axis of the capsule when covering the open top of the first construction element.  The entry wall part comprises a rigid material (‘569, Paragraph [0114]) and has a passageway (tortuous path) provided with a circular shape (‘569, Paragraph [0140]), a passageway bottom wall (layer 210) having an upstream oriented side and a downstream oriented side in the axial direction and a passageway side wall (lip 123) disposed centered relative to the axial axis of the capsule.  The passageway bottom wall (layer 210) has a weakened material region (passages 212, 213) formed circumferentially within the passageway bottom wall (layer 210). The passageway bottom wall (layer 210) has a passageway bottom wall thickness that is smaller than the prevailing wall thickness and the respective weakened material region (passages 212, 213) is provided by means of a localized reduction of the passageway bottom wall thickness resulting in a region with a weakened thickness (less material at passages 212, 213, 214) (‘569, FIG. 22) (‘569, Paragraph [0140]).
Further regarding Claim 1, the limitations “for preparing an edible product on a brewing device,” “for holding a single portion of an edible substance,” “that is structured to sealingly cover said open top and thereby confine said interior collection volume of said first construction element and to provide an entry flow passageway to the interior collection volume of said first construction element,” “when covering the open top of the first construction element,” “adapted to break under a given upstream flow pressure,” and “thereby facilitating an opening of said passageway bottom wall when impinged by a pressurized upstream flow” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Hu et al. teaches using the capsule to make an edible coffee product (‘569, Paragraph [0065]) in a brewing device (‘569, Paragraph [0066]) and breaking under pressure (‘569, Paragraph [0069]).
Regarding Claim 2, Hu et al. discloses the passageway bottom wall (layer 210) being provided as a reduction of the prevailing wall thickness on a region of circular shape and disposed centered relative to the entry wall part and the weakened material region (passages 212, 213) being provided in a region having the passageway bottom wall thickness in the proximity of a region having the prevailing wall thickness (‘569, FIG. 22).
Regarding Claim 3, Hu et al. discloses the passageway bottom wall (layer 210) having a passageway bottom wall thickness that corresponds to a thickness reduction of the prevailing wall thickness of the entry wall part wherein the passageway bottom wall (layer 210) develops on a plane between the exterior upstream and downstream surfaces of the entry wall part and the passageway bottom wall (layer 210) is provided disposed closer to the upstream oriented surface than to the downstream oriented surface of the entry wall part (‘569, FIG. 22).
Regarding Claim 4, Hu et al. discloses the passageway bottom wall (layer 210) being surrounded downstream by the passageway side wall (lip 123) that extends beyond the plane on the downstream exterior surface of the entry wall part so that the pressurized flow through the weakened material region is deflected and at least the passageway side wall is formed downstream along an oblique region (‘569, FIG. 2) relative to the direction of the axial axis (‘569, FIG. 22).
Regarding Claim 5, Hu et al. discloses the weakened material region being provided along at least most part of a circumferential perimeter and presents a first and second weakened thickness whereby the first weakened thickness is smaller than the second weakened thickness (‘569, FIG. 22).
Regarding Claim 6, Hu et al. is silent regarding the first weakened thickness being between 0.05 and 0.20 times the passageway bottom wall thickness of the passageway bottom wall.  However, limitations relating to the size of the first weakened thickness with respect to the passageway bottom wall thickness is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Hu et al. discloses weakened thickness areas that allows the beverage to pass through.  The recitation of the relative thickness ratios of the first weakened thickness to the passageway bottom wall thickness does not provide any non-obvious functional difference over Hu et al.
Regarding Claim 7, Hu et al. discloses the weakened material region corresponding to the region between a first recess provided on the upstream oriented side of the passageway bottom wall and a second recess provided on the downstream oriented side of the passageway bottom wall whereby each of the recesses develops along a transversal direction along a circumferential alignment and develops in an axial direction so that a distance between the recesses is a value corresponding to the weakened thickness (‘569, FIG. 22).
Regarding Claim 8, Hu et al. discloses the weakened region being a region between two recesses in mutually opposing sides of the passageway bottom wall whereby the recesses present a different shape (circle and line) (‘569, FIG. 22).
Regarding Claim 9, Hu et al. discloses the weakened material region being a region extending between two recesses on the passageway wall that presents different maximum depths relative to the surface planes of respective sides of the passageway bottom wall (‘569, FIGS. 19 and 22).
Regarding Claim 10, Hu et al. discloses the weakened material region being provided as the region extending between two recesses on the passageway bottom wall (layer 210) that present maximum depths that develop in different planes at least approximately parallel to the axial axis (‘569, FIGS. 19 and 22).
Regarding Claim 11, Hu et al. discloses the weakened material region being provided as the region between two recesses disposed in opposing sides of the passageway bottom wall (layer 210) and presenting at least one oblique surface relative to the axial axis (‘569, FIGS. 3A, 19, and 22).  It is noted that the limitations “at a closest point between the said two recesses are formed two surfaces that are oblique relative to the axial axis and are oriented along a preferential rupture extension that presents the weakened thickness and that develops in an oblique manner relative to the axial axis” are rejected under 35 USC 112(b) as being unclear.
Regarding Claim 12, Hu et al. discloses the weakened material region being provided as the region between two recesses on opposite sides of the passageway bottom wall (layer 210) whereby the recess disposed on the upstream oriented side is formed at least partially closer than the recess disposed on the downstream oriented side with reference to the axial axis (‘569, FIGS. 19 and 22).
Regarding Claim 13, Hu et al. is silent regarding the weakened material region having a first weakened thickness that develops along a circumferential arch formed with respect to the axial axis.  However, the configuration of the claimed shape of the first weakened thickness is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the first weakened thickness was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.IV.B.).
Regarding Claim 14, Hu et al. discloses a recess region provided on the upstream oriented side of the flow entry wall pat whereby the recess region develops from a second circumferential alignment in the proximity of the passageway wall that defines a region between the recess region and the passageway bottom wall (layer 210) whereby the recess region presents a recess wall thickness that is smaller than the prevailing wall thickness and bigger than the passageway bottom wall thickness of the passageway wall and a region that presents a wall thickness that is bigger than the passageway bottom wall thickness of the passageway bottom wall and bigger than the wall thickness of the recess wall of the recess region (‘569, FIGS. 19 and 22).
Further regarding Claim 14, the limitations “so that said passageway bottom wall is deflected when the pressurized flow breaks said weakened material region”” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 16/468,462.  Art that reads on Claims 1-14 of the ’462 copending application also reads on Claims 1-14 of the instant invention.
This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 and 16 of copending Application No. 16465,183.  Art that reads on Claims 1-13 and 16 of the ’183 copending application also reads on Claims 1-14 of the instant invention.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner notes that new rejections to 35 USC 112(b) have been made in view of the amendment.
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive.
Applicant argues on Pages 13-14 of the Remarks that the prior art of Hu references embodiments in FIGS. 1-3A and the embodiments in FIGS. 22-24.  Applicant contends that the embodiment in FIGS. 1-3A comprises a capsule 10 with an upstream lid 12 having holes that serve as an entry point for a liquid and a bottom wall with a precut line 21 that forms an openable member 20 serving as an exit of the liquid and contends that the embodiments in FIGS. 22-24 shows a downstream lid 121 on a discharge side of the capsule and the lid 121 is formed for two layers 210, 211 that have passages that are offset and form a tortuous passage through the two layers.  Applicant contends that Examiner provides no explanation as to how or why a capsule where a lid is upstream can be combined with a capsule where a lid is downstream.  Applicant alleges there is no rationale for combining the structures and different considerations for sealing the capsule, sealing fluid entry points for the capsule, applying pressure to force liquid into the capsule and for discharging the fluid from the capsule.  Applicant argues that FIG. 6 of Hu shows a lid 121 that does not have a circular passageway or a passageway bottom wall or a weakened material region in a bottom wall that is both circumferential and adapted to break under a given upstream flow pressure and that the lid has holes to let in the fluid and a force generating member 4 is required to open a discharge passage at 23.
Examiner notes that the rejection of Claim 1 never references the embodiment shown in FIGS. 1-3A and never references FIG. 6.  FIG. 2 is only referenced with respect to the rejections of Claims 4 and 11 regarding the passageway sidewall being formed downstream along an oblique region relative to the direction of the axial axis.  Additionally, the particular placement of the lid when inserted in the beverage preparation machine is a recitation of the intended use of the capsule used in conjunction with the beverage preparation machine.  Therefore, this argument is not found persuasive.
Applicant argues on Page 15 of the Remarks that FIGS. 22-24 of Hu that shows a capsule structure that has a lid 121 for discharge of a liquid that has passed through the capsule and that there is no entry flow passageway with a circular shape and a bottom wall as the liquid enters from the top of the capsule.  Applicant contends that there appears to be insufficient thickness for a passageway to be placed in lid 121 of Hu and contends that since the lid is allegedly so thin it would not be rigid as claimed and that lid 121 is on the discharge side while the claimed second construction is on the inflow side and that the lid is intended to be penetrated by a pin and not break along a fault line.
Examiner argues that water is capable of flowing through lid 121 of the capsule.  The argument that lid 121 is used for a discharge of a liquid that has passed through the capsule are arguments with respect to the intended use of the capsule.  The embodiment shown in FIGS. 22-24 shows a lid (lid 121) having a circular shape and a weakened material region (passages 212-214).  Additionally, applicant’s allegation that there is insufficient thickness for a passageway to be placed in lid 121 and is thin and would not be rigid is clearly refuted by the embodiment shown in FIGS. 22-24 of Hu that shows passages 212-214.  The claims do not specify any particular material thickness of any portions of the lid or any structural properties associated with the claimed “rigid” material of the entry wall part.  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 16-17 of the Remarks that the Examiner’s assertion of intended use is incorrect as limitations either structural or functional and that additional text in the cited MPEP section that focused on the preamble of a claim and not the stated function of individual elements of the claim are omitted and that the cited MPEP section concerns the purpose of the entire claimed device and not the function of individual elements of the claim.  Applicant continues that MPEP 2114 states that limitations in the claims may be functional and alleges that the identified limitations define the function of the component of the recited structure and do not define the intended use of the capsule.
Examiner argues that the noted limitations “for preparing an edible product on a brewing device,” “for holding a single portion of an edible substance,” “that is structured to sealingly cover said open top and thereby confine said interior collection volume of said first construction element and to provide an entry flow passageway to the interior collection volume of said first construction element,” “when covering the open top of the first construction element,” “adapted to break under a given upstream flow pressure,” and “thereby facilitating an opening of said passageway bottom wall when impinged by a pressurized upstream flow” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Hu et al. teaches using the capsule to make an edible coffee product (‘569, Paragraph [0065]) in a brewing device (‘569, Paragraph [0066]) and breaking under pressure (‘569, Paragraph [0069]).  Examiner points to Paragraphs [0066] and [0069]) as explicitly teaching that the capsule of Hu is capable of performing the intended use limitations.  Therefore, this argument is not found persuasive.
Applicant argues on Page 17 of the Remarks that the Examiner’s reliance on MPEP 2114.II is an alleged admission of no prior art teaching.  Applicant contends that Hu does not teach the lid to be structured to sealingly cover the open top.  Applicant contends the limitation “sealingly” precludes the presences of holes and that the holes 14 and 15 of the lid of Hu are always open and prevent a sealingly function as claimed.
Examiner notes that the limitation “sealingly” does not preclude the presence of holes.  FIG. 22 of Hu clearly teaches a lid 121 that closes the open top.  The term “seal” broadly means “to fasten or close securely.”  The lid 121 closes the open top of the capsule.  The claims do not expressly require all layers of the cover/lid to be continuous/not have any holes disposed on any of the layers of the cover/lid.  Therefore, this argument is not found persuasive.
Applicant argues on Page 17 of the Remarks that the bottom wall is intended to correspond to the claimed lid because the bottom wall opens and that there is no correspondence between a top lid that opens as claimed and a bottom wall that opens as in Hu.
Examiner notes that applicant is arguing how the capsule is to be used in a beverage preparation machine.  FIGS. 22-24 of Hu teaches a lid (lid 121) that has an entry wall part made of a rigid material that has a passageway bottom wall comprising a weakened material region (at passages 212-214).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 17-18 of the Remarks that the passageway bottom wall has a weakened material region is adapted to break under a give upstream flow pressure and that the passageway as claimed is in the lid and that FIG. 22 of Hu shows capsule 102 having an inverted cup part 120 and a lid part 121 where the lid part provides the discharge side of the capsule and top 122 provides the entry part where only the bottom of the capsule has a weakened region.
Examiner notes that the claims are directed towards the capsule product and not towards a method of using the capsule or the capsule in combination with a beverage preparation machine.  Applicant argues limitations regarding the intended use of the capsule.  FIGS. 22-24 of Hu teaches a capsule that has an entry wall part made of a rigid material having a passageway bottom wall comprising a weakened material region (at passages 212-214).  Therefore, this argument is not found persuasive.
Applicant argues on Page 19 of the Remarks that the weakened region has weakened thickness where upstream to downstream flow will open the passageway bottom wall in the lid at an upstream side whereas Hu allegedly shows the lid at a downstream side of the capsule is opened against the upstream flow by mechanical force.
Examiner argues that the claims are directed towards the capsule product and not towards a method of using the capsule or the capsule in combination with a beverage preparation machine.  Applicant argues limitations regarding the intended use of the capsule.  FIGS. 22-24 of Hu teaches a capsule that has an entry wall part made of a rigid material having a passageway bottom wall comprising a weakened material region (at passages 212-214).  Therefore, this argument is not found persuasive.
Examiner notes that the Double Patenting rejections have been maintained herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orsi US 2014/0205721 discloses a capsule comprising a passageway bottom wall having an area of reduced thickness (at perforations 7) (‘721, FIG. 2) (‘721, Paragraph [0022]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792